Citation Nr: 0214251	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  98-19 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial compensable evaluation for status 
post right inguinal hernia.  


REPRESENTATION

Appellant represented by:	Colorado Department of Human 
Services Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel






INTRODUCTION

The veteran had active service from March 22, 1990 to March 
28, 1997.  

The current appeal arose from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  

The RO in pertinent part granted service connection for 
status post right inguinal hernia and assigned a 
noncompensable evaluation, effective March 29, 1997, the day 
following the date after separation from service.  
Jurisdiction of the veteran's claim has been assumed by the 
Fort Harrison, Montana Medical & Regional Office Center 
(M&ROC).

This matter was previously before the Board of Veterans' 
Appeals (Board) in January 2000 and February 2001, at which 
times it was remanded for further development and 
adjudicative actions.

In July 2002 the M&ROC granted entitlement to service 
connection for a scar, postoperative right inguinal hernia 
repair with assignment of a 10 percent evaluation effective 
March 29, 1997, and affirmed the determination previously 
entered.  

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Status post-right inguinal hernia is without evidence of 
either hernia recurrence or clinically shown to necessitate a 
truss or belt.


CONCLUSION OF LAW

The criteria an initial compensable evaluation for status 
post-right inguinal hernia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.114, Diagnostic Code 7338 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran underwent a right inguinal herniorrhaphy in February 
1993.  The February 1997 separation examination disclosed a 
normal abdomen and viscera evaluation.  

The veteran was accorded a VA general examination in June 
1998.  There was no evidence of reoccurrence of the hernia.  
The diagnosis was status post right inguinal hernia.  

Private medical records dated from September to October 1999 
revealed no evidence of any hernia.  

The veteran was accorded a VA examination in January 2002.  
He reported that since his inguinal hernia surgery he had had 
pain, aching that bothered him with weather changes and with 
activities.  His abdomen was soft and nontender.  There was 
no evidence of any hernia, ventral or inguinal.  The 
diagnosis was history of right inguinal hernia repair.  

The veteran was accorded a VA examination in February 2002.  
He reported chronic right groin pain since his right inguinal 
herniorrhaphy.  There was no evidence of recurrent hernia.  
The diagnosis was chronic right lower quadrant pain since his 
right inguinal herniorrhaphy in 1993.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).


When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

A noncompensable evaluation may be assigned for a small, 
reducible inguinal hernia, or without true hernia protrusion.  
A noncompensable evaluation may be assigned for an inguinal 
hernia, not operated, but remediable.  A 10 percent 
evaluation may be assigned for postoperative recurrent 
inguinal hernia, readily reducible and well supported by 
truss or belt.  A 30 percent evaluation may be assigned for a 
small, postoperative recurrent, or unoperated irremediable 
inguinal hernia, not well supported by truss, or not readily 
reducible.  A 60 percent evaluation may be assigned for a 
large, postoperative, recurrent inguinal hernia, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  38 C.F.R. § 4.114; 
Diagnostic code 7338 (2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp.
2002).  


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096. 

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.




This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  





The M&ROC informed the veteran of the evidence needed to 
support his claim via the rating decisions, and statement and 
supplemental statements of the case and associated 
correspondence issued since the veteran filed his claim.  The 
above documentation in the aggregate has informed the veteran 
of the rationale for the denial of his claim.

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  Moreover, he has been afforded the 
benefit of contemporaneous medical examinations to ascertain 
the nature and extent of severity of his status post right 
inguinal hernia.  There is no need for further examination as 
the most recent examination of record was conducted in 
February 2002. 

It is clear from the record that the M&ROC's communications 
with the veteran in the aggregate have advised him to submit 
evidence in support of his claim.  He has been advised of 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Additionally, the M&ROC formally notified the veteran of 
the provisions of the VCAA in correspondence dated in April 
2002.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As evidenced by the M&ROC's development and adjudication of 
the issue currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate the 
claim.  As noted above, the M&ROC has notified the veteran of 
the VCAA, and has fully considered his claim under this new 
law.




Thus, there is no useful purpose in remanding the matter 
again for development of the issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F. 3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason to 
remand many, many cases, but it is not an excuse to remand 
all claims." Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).


Increased Evaluation

The M&ROC has rated the veteran's right inguinal hernia as 
noncompensably disabling under diagnostic code 7338.  The 
noncompensable evaluation contemplates a not operated but 
remediable inguinal hernia, or a small, reducible hernia 
without true hernia protrusion.

The Board notes that recurrence of the previous hernia has 
not been shown on the basis of the clinical objective 
findings reported on the VA examinations of record conducted 
in January and February 2002.

As noted above, the objective evidence of record is without 
findings of either hernia recurrence or true hernia 
protrusion supported by a truss or belt.  Accordingly, the 
next higher evaluation of 10 percent may not be assigned, as 
the hernia must be recurrent, readily reducible and well 
supported by truss or belt.  The veteran's previous right 
inguinal hernia is not even shown on any examinations.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the assignment of an 
initial compensable evaluation for status post-right inguinal 
hernia.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
The practice known as "staged ratings" is not for 
application.  Fenderson, supra.  


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an M&ROC conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reading such conclusion on 
its own.  

In this regard the M&ROC provided the criteria for assignment 
of an extraschedular evaluation.  The M&ROC did not grant 
entitlement to an increased evaluation for the veteran's 
status post right inguinal hernia on this basis.  

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that veteran's disability picture 
unusual or exceptional in nature so as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
status post right inguinal hernia.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an initial compensable evaluation for status 
post right inguinal hernia is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

